Case 1:20-cr-00233-JFK Document 40 File ae ee age lof 3 ™
{ DOCUMENT :
FELECTRONICALLY PILED |
iDOC th. oe |
[pare re ¥ th. ot Yet S20 ’ |

soreran

eae

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

~—o r “

 

 

UNITED STATES OF AMERICA [Reepmsert] Order of Restitution
V.
MILESH TALREJA No. 20 Cr. 233 GFK)

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
Acting United States Attorney for the Southern District of New York, Alexander Li, Assistant
United States Attorney, of counsel; the presentence report; the Defendant’s conviction on Count
One of the above Information; and all other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution

Milesh Talreja, the Defendant, shall pay restitution in the total amount of $116,692.73,
pursuant to 18 U.S.C. § 3663A, to the victim of the offense charged in Count One. The name,
address, and specific amount owed to the victim is set forth in the Schedule of Victims, attached
hereto as Schedule A. Upon advice by the United States Attorney’s Office of a change of address
of the victim, the Clerk of the Court is authorized to send payments to the new address without
further order of this Court.

Restitution is not joint and several with other defendants or with others not named herein.

2. Schedule of Payments

Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other
assets of the Defendant, including whether any of these assets are jointly controlled; projected
earnings and other income of the Defendant; and any financial obligations of the Defendant;
including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

2020.05.09

 

 
Case 1:20-cr-00233-JFK Document 40 Filed 09/15/20 Page 2 of 3

The total amount of restitution is due and payable immediately pursuant to 18 U.S.C,
§ 3572(d)(1) upon entry of this judgment.

3. Payment Instructions

The Defendant shall make restitution payments by certified check, bank check, money
order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the
“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl
Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C, § 3611. The
Defendant shall write his name and the docket number of this case on each check or money order.
Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be
hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments
by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

4. Additional Provisions

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during any period of probation or supervised release), and the United States Attorney’s
Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation
Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material
change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution
in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise
learns of, additional assets not known to the Government at the time of the execution of this order,
the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

 
Case 1:20-cr-00233-JFK Document 40 Filed 09/15/20 Page 3 of 3

The Defendant shail pay interest on any restitution amount of more than $2,500, unless
restitution is paid in full before the fifteenth day after the date of the judgment, in accordance with
18 U.S.C. § 3612(f)(1). |

5. Restitution Liability

The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as
provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the
event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid
balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shal! continue
until the estate receives a written release of that liability.

6. Sealing

Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal
Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto
as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

 

SO ORDERED:
Qs F Keer! ais: [ao
ay , ‘ Bay beg? iD :
‘ “HONORABLE JOHN F. KEENAN DATE

UNITED STATES DISTRICT JUDGE
